DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 11, 13-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinway et al. (Steinway, US Pat. 7,671,784).
	Referring to Claim 1, Steinway teaches a first semiconductor device with a first radar transceiver integrated circuit (IC) (Fig. 1 #110; Col. 4 ln 51-52), a second semiconductor device with a second radar transceiver IC (Fig. 1 #110; Col. 4 ln 51-52), and at least one third semiconductor device with a third radar transceiver IC (Fig. 1 #110; Col. 4 ln 51-52), which are arranged at different positions around a tomographical measurement region (Fig. 1 #100, 120 and 150; Col. 4 ln 51-55); a synchronization circuit, which is designed configured to provide a synchronization signal in order to operate the first radar transceiver IC, the second radar transceiver IC, and the third radar transceiver IC as synchronized transmitters and receivers by means of using the synchronization signal (Fig. 4 #420; Col. 7 ln 52-67 the signal control is interpreted as being the synchronization circuit); and an evaluation circuit, which is deigned configured to ascertain at least one characteristic of a medium located in the tomographical measurement region based on time-of-flight measurements of radar signals received from at least two receivers; See Fig. 5 and associated text.
	Referring to Claims 2 and 16, Steinway teaches wherein the first radar transceiver IC is configured to generate a local oscillator signal and wherein the synchronization signal is based on the local oscillator signal of the first radar transceiver IC; See Fig. 1 and 4 and associated text.
	Referring to Claim 7, Steinway teaches wherein the evaluation circuit is configured to ascertain the at least one characteristic of the medium based on a difference between a propagation-time measurement and a calibration propagation-time measurement; See Fig. 5, associated text and Col. 5 ln 51-58.
	Referring to Claims 8 and 19, Steinway teaches wherein the evaluation circuit is configured to ascertain the at least one characteristic of the medium, based on at least one of a phase difference or a power difference between a transmission signal of the first radar transceiver IC and a received signal of at least one of the second radar transceiver IC or third radar transceiver IC; See Fig. 5, associated text and Col. 5 ln 51-58.
	Referring to Claim 11, Steinway teaches wherein each of the radar transceiver ICs has an integrated -4-PATENTU.S. Patent Application No. UnassignedAttorney Docket No. 0096-0208FFT circuit which is configured to subject a respective baseband reception signal to an FFT in order to obtain an FFT signal; Col. 9 ln 28-32.
	Referring to Claim 13, Steinway teaches wherein the medium is located in a container which is non- transparent to the radar signals and has transmission regions for the radar signals at different positions of the radar transceiver ICs; See Fig. 1 #120 and associated text.
	Referring to Claim 14, Steinway teaches wherein the radar transceiver ICs are each coupled to antennas, which each have a directional characteristic that is matched to a distribution of the radar transceiver ICs around the medium; See Fig. 1 Col. 3 ln 62-Col. 4 ln 18.
	Referring to Claim 15, Steinway teaches arranging a first semiconductor device with a first radar transceiver IC, a second semiconductor device with a second radar transceiver IC and at least one third semiconductor device with a third radar transceiver IC at different positions around a tomographical measurement region; -5-PATENTU.S. Patent Application No. UnassignedAttorney Docket No. 0096-0208distributing a synchronization signal in order to operate the first radar transceiver IC, the second radar transceiver IC, and the third radar transceiver IC as synchronized transmitters and receivers of using the synchronization signal; and evaluating time-of-flight measurements of radar signals received from at least of two receivers, in order to ascertain a characteristic of a medium located in the tomographical measurement region; See rejection of Claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinway in view of McEwan et al. (McEwan, US PGPub 2010/0303321).
	Referring to Claims 9 and 18, Steinway teaches a control circuit, which is configured to operate the first radar transceiver IC, the second radar transceiver IC, and the third radar transceiver IC as a transmitter and receiver, but does not explicitly disclose nor limit it is according to a multiplexing method.
	However, McEwan teaches using a multiplexing method; [0002].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Steinway with the multiplexing as taught by McEwan as it is particularly suitable for application in medical imaging of regions of the human body, especially for diagnostic purposes.
	Referring to Claim 10, Steinway as modified by McEwan teaches wherein the multiplexing method comprises a frequency-division multiplexing, time-division multiplexing, code-division multiplexing method, or a combination thereof; See Abstract of McEwan.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinway in view of Moore et al. (Moore, US PGPub 2012/0194823).
	Referring to Claims 5 and 17, Steinway teaches the first radar transceiver IC; but does not explicitly disclose nor limit it is configured to generate the local oscillator signal as an FMCW signal.
	However, Moore teaches using an FMCW signal; Abstract.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Steinway with FMCW signal as taught by Moore as it is a known measurement technique for doppler based measuring.

Allowable Subject Matter
Claims 3, 4, 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646